DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/03/2020 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 06/03/2020 is hereby acknowledged.

Drawings
The drawings were received on 06/03/2020.  These drawings are acceptable.

Claim Objections
Claim 12-16 are objected to because of the following informalities:  Claim 12 does not end with a period (“.”) in order to indicate end of the recited limitation.  
Claims 13-16 are objected to for at least their dependency on objected claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2 and 11are rejected under 35 U.S.C. 103 as being unpatentable over Shilton (Pat# 6697829 B1) in view of Ikeda et al. (US 2003/0050943 A1).

Regarding Claim 1, Shilton discloses;
A random number generating device (Fig. 2: a random number generator) comprising: 
a source detector configured to generate a detection signal by detecting particles emitted from a source (Fig. 2, col. 3, line 40-42:  “a random event source 2 [a source] produces random events which are detected in a very simple event detector 3[a source detector]”);  
a pulse generator configured to generate pulses corresponding to the detected particles, based on the detection signal (Fig. 2, col. 4, line 21-23:  “The detector 3, which includes an amplifier [a pulse generator], produces a voltage or current pulse whenever a decaying radioactive nucleus emits a particle or ray into the detector”);  
a counter (Fig. 2:Counter 4) configured to…generate binary count values (Fig. 2, col.4, line 23-27: “Pulses are counted by a counting circuit 4…The counting means 4 is connected to a clock 5 so that the total number of pulses from the detector 3 may be counted for a fixed predetermined time interval”);  and 
a verification circuit (Fig. 2: Comparator/control chip 8, memory 6, memory 7 and comparator 8) configured to determine an output of the binary count values (Fig. 2: output 9 is either binary number “1” OR “0”), based on the number of 0 values and the number of 1 values 
Although Shilton counts the number of pulse and generate binary count values, Shilton does not teaches the counter generates the binary count values by measuring: 
time intervals among the pulses and generate binary count values respectively corresponding to the time intervals.
On the other hand, in the same field of endeavor, Ikeda et al. teaches (Fig. 2) counter 18 measures:
time intervals among the pulses and generate binary count values respectively corresponding to the time intervals (Fig. 2, 3A-3B, Para. [00], [0065]-[0066]: “the counter 18 internally has a comparator 25 and, when the comparator 25 judges that a count number Nc has exceeded a predetermined value A (Nc&gt;A), outputs the control signal VX2 being a logical "1" from the counter 18 to the pulse controller 17.  However, the counter 18, when judging that the count number Nc is less than the predetermined value A (Nc.ltoreq.A), outputs a control signal VX2 being a logical "0"…”pulse intervals T.sub.1 and T.sub.2 shown in FIG. 3A are time intervals among valid pulses to be originally measured, however, T.sub.10, T.sub.12, T.sub.13, and T.sub.15 (FIG. 3B) are time intervals among invalid pulses which are obviously shorter than those among valid pulses specify…” That is, time intervals among the pulses are measures and logic “1” or “0” values are generated corresponding to the time intervals).

Regarding Claim 2, Shilton in view of Ikeda et al. discloses all as applied to claim 1 above, where Shilton further teaches;
wherein the verification circuit includes: 
a comparator configured to extract the 0 values and the 1 values from the binary count values (Fig, 2: Comparator 8 extracts “0” OR “1” (>0));  
an accumulator configured to generate a first accumulative value corresponding to the number of the 0 values (Fig. 1, 2, col. 4, line 35-39: Memory 6/7 “a binary number `0` if the two counts are >0 and 0 respectively”) and a second accumulative value corresponding to the number of the 1 values (Fig. 1, 2, col. 4, line 35-39: Memory 6 /7 “a binary number `1` if the counts in memories are 0 and >0 respectively”);  
a determiner (Fig. 1, 2, col. 4, line 35-39: “OR gate”) configured to generate a verification signal for verifying a validity of the binary count values (), based on a difference between the first accumulative value and the second accumulative value (Fig. 1: checking if “M6=M7”, i.e. determined by performing either “Absolute Difference” OR “Percent Difference” between M6 and M7” where such operation  is well established arithmetic process  for comparing two values); and 
a multiplexer (Fig. 1, 2, col. 4, line 35-39: “OR gate”) configured to output the binary count values, based on the verification signal (col. 4, line 41-45: “The outputs from the memories would 

Regarding Claim 11, Shilton in view of Ikeda et al. discloses all as applied to claim 1 above, where Shilton further teaches;
wherein the source is a source of beta ray, and each of the particles corresponds to the beta ray (col. 3, line 51-54: “the RPG consists of a low activity radiation source which emits alpha, beta, gamma, X ray, conversion electron, auger electron or other random radiation emissions arising from radioactive decay’). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shilton (Pat# 6697829 B1) in view of Ikeda et al. (US 2003/0050943 A1) further in view of Nordholt et al. (US 2016/0328211 A1).

Regarding Claim 10, Shilton in view of Ikeda et al. discloses all as applied to claim 1 above, where Shilton further teaches;
wherein the pulse generator includes: 
a pre-amplifier configured to amplify the detection signal (col. 4, line 21-23; “The detector 3, which includes an amplifier, produces a voltage or current pulse whenever a decaying radioactive nucleus emits a particle or ray into the detector”); and
Shilton in view of Ikeda et al. do not teach;
an analog-to-digital converter configured to convert the amplified detection signal into the pulses. 

an analog-to-digital converter configured to convert the amplified detection signal into the pulses (Fig. 2, Para. [0055]: “the detected optical flux at the detector 206 is coupled to buffer amplifier 208 which is in turn coupled to an analog to digital converter (ADC) 209”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to include in the  pulse generator 3 in  Shilton in view of Ikeda et al.’s invention an analog-to-digital converter as taught by Nordholt et al., where doing as (Nordholt et al, Para. [0070]) “can be advantageous for decreasing the cost of the disclosed QRNG” and “decrease the time, effort and cost required to align disparate components”.

Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shilton (Pat# 6697829 B1) in view of Saito (US 2005/0198091 A1).

Regarding Claim 12, Shilton discloses;
A random number generating device (Fig. 2: a random number generator) comprising: 
a source detector configured to generate a detection signal by detecting particles emitted from a source (Fig. 2, col. 3, line 40-42:  “a random event source 2 [a source] produces random events which are detected in a very simple event detector 3[a source detector]”); 
a pulse generator configured to convert the detection signal into pulses corresponding to the detected particles (Fig. 2, col. 4, line 21-23:  “The detector 3, which includes an amplifier [a pulse generator], produces a voltage or current pulse whenever a decaying radioactive nucleus emits a particle or ray into the detector”); 

a verification circuit (Fig. 2: Comparator/control chip 8, memory 6, memory 7 and comparator 8) configured to determine an output of the binary count values (Fig. 1, 2: output 9 is either binary number “1” OR “0”) based on a ratio of the number of target values to a total number of bits of the binary count values (Fig. 1, 2, col. 4, line 47-52: “the interval is set so that the probability of detecting 0 is much greater than the probability of detecting >0. The aim is to get an output such as 00,00,01,00,01,01,00,00,00,00,01,00,0 .  . . i.e. approximately 5 to 10 times more 0 than &gt;0 on average” That is, a ratio of a number of “0” to a total number of bits “00”,”01” is “5 to 10” time more of binary number value “0” and “1”).
Although Shilton counts the number of pulse and generate binary count values, Shilton does not teaches the counter generates the binary count values by counting:
 “the number of clocks during time intervals among the pulses”
On the other hand, in the same field of endeavor, Saito teaches (Fig. 1, 3,) the counter 16a, 16b generates the binary count values by counting;
“the number of clocks during time intervals among the pulses” (Fig. 1, 3, Para. [0011]: “a counter for counting the number of clocks of the clock signal, wherein a counted value obtained by counting the number of clocks in the time interval between the reference pulse and the random pulse is used as the measured value”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to obtain the binary count values by the counter 18 in Shilton’s invention by counting a number of clock signals between pulses  as taught by Saito, 

Regarding Claim 13, Shilton in view of Saito et al. discloses all as applied to claim 12 above, where Shilton further teaches;
wherein the number of the target values is the number of 0 values included in the binary count values, or the number of 1 values included in the binary count values (Fig. 1, 2, col. 4, line 47-52: “the interval is set so that the probability of detecting 0 is much greater than the probability of detecting >0. The aim is to get an output such as 00,00,01,00,01,01,00,00,00,00,01,00,0 .  . . i.e. approximately 5 to 10 times more 0 than &gt;0 on average” That is, a ratio of a number of “0” to a total number of bits “00”,”01” is “5 to 10” time more of binary number value “0” and “1”). 
 
Regarding Claim 14, Shilton in view of Saito et al. discloses all as applied to claim 12 above, where Shilton further teaches;
wherein the verification circuit includes:
a comparator configured to extract the 0 values and the 1 values from the binary count values (Fig, 2: Comparator 8 extracts “0” OR “1” (>0));  
an accumulator configured to generate a first accumulative value corresponding to the number of the 0 values (Fig. 1, 2, col. 4, line 35-39: Memory 6/7 “a binary number `0` if the two counts are >0 and 0 respectively”) and a second accumulative value corresponding to the number of the 1 values (Fig. 1, 2, col. 4, line 35-39: Memory 6 /7 “a binary number `1` if the counts in memories are 0 and >0 respectively” );  

a multiplexer (Fig. 1, 2, col. 4, line 35-39: “OR gate”) configured to output the binary count values, based on the verification signal (col. 4, line 41-45: “The outputs from the memories would also be connected to further comparators [a multiplexer] to determine whether a binary 0 or binary 1 should be generated where an enabling signal [verification signal] is received from the OR gate”). 

 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shilton (Pat# 6697829 B1). 

Regarding Claim 17, Shilton discloses;
A method of operating a random number generating device (Fig,. 1, 2), the method comprising:
generating binary count values corresponding to time intervals at which particles emitted from a source are detected (Fig. 1, 2, col. 2, line 34-38: “a binary number is generated by checking whether any events are detected during first and second time periods and generating binary number signals where one or more events are detected during only one of the first and second time periods”; col. 4, line 21-23:  “The detector 3, which includes an amplifier [a pulse generator], produces a voltage or current pulse whenever a decaying radioactive nucleus emits a particle or ray into the detector”); 

generating a first accumulative value corresponding to the number of the 0 values (Fig. 1, 2, col. 4, line 35-39: “The chip 8 is programmed to interrogate the two memories 6,7 and to print (or to output 9 in any other way)…a binary number `0` if the two counts are >0 and 0 respectively (or vice versa)”. That is, memory 6, 7 generates first accumulative value corresponding to “0”); 
generating a second accumulative value corresponding to the number of the 1 values (Fig. 1, 2, col. 4, line 35-39: “The chip 8 is programmed to interrogate the two memories 6,7 and to print (or to output 9 in any other way) a binary number `1` if the counts in memories are 0 and >0 respectively”.  That is, memory 6, 7 generates second accumulative value corresponding to “1”);
generating a verification signal for verifying a validity of the binary count values (Fig. 1: “yes” or “no” verification signal is generated when checking if “M6=M7?” which verifies a validity of binary count values, i.e. “0” or “1” in memory 6 and 7; col. 4, line 41-45: “an enabling signal [verification signal] is received from the OR gate”);  and 
determining whether to output the binary count values, based on the verification signal (Fig.. 1, 2, col. col. 4, line 41-45: “The outputs from the memories would also be connected to further comparators to determine whether a binary 0 or binary 1 should be generated where an enabling signal is received from the OR gate”). 
Shilton does not explicitly teach generating the verification signal is:
based on a difference between the first accumulative value and the second accumulative value.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that determining if “M6=M7” in Shilton’s invention requires finding either “Absolute Difference” or “Percentage Difference” between the values in M6 and M7 where such operation  is well established arithmetic process  for comparing two values.

Allowable Subject Matter
Claims 3-9, 15, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633